

Exhibit 10.2
 
Execution Copy
 
PROTECTIVE RIGHTS AGREEMENT
 
     This Protective Rights Agreement (the “Agreement”) is entered into as of
January 18, 2010, by and between Stratasys, Inc. (the “Company”), a Delaware
corporation, having a principal place of business at 7665 Commerce Way, Eden
Prairie, Minnesota 55344-2020, and Hewlett-Packard Company (“HP”), a Delaware
corporation, having a principal place of business at 3000 Hanover Street, Palo
Alto, California 94304.
 
Recitals
 
     WHEREAS, the Company and HP are parties to that certain Master OEM
Agreement of even date herewith (the “Commercial Agreement”); and
 
     WHEREAS, as an inducement for each of the parties to enter into the
Commercial Agreement, the parties desire to provide for certain rights as set
forth herein;
 
     NOW THEREFORE, the Company and HP hereby agree as follows:
 
1. Notice.
 
     1.1. Notice of Acquisition Offer. Each time the Board of Directors of the
Company (the “Board”) authorizes management of the Company or a committee of the
Board to engage in negotiations as a result of the Company’s receipt of a bona
fide offer for an Acquisition (as defined below) (an “Acquisition Offer”), the
Company will provide written notice thereof to HP within five (5) business days
after such authorization (the “Acquisition Offer Notice”). Each Acquisition
Offer Notice shall include a description of the Acquisition Offer and the
principal financial and other material terms and conditions of the Acquisition
Offer.
 
     1.2. Notice of Acquisition Decision. Each time (a) the Board decides to
investigate a potential Acquisition, or (b) decides to engage an investment bank
(or similar adviser) for any such purpose, the Company will provide written
notice thereof to HP within five (5) business days after such decision.
 
     1.3. Notice of Stockholder Offer. Each time Board becomes aware that any
person has made an offer to purchase equity securities of the Company that, upon
completion, would result in an Acquisition, the Company will provide written
notice to HP within five (5) business days thereafter (the “Stockholder Offer
Notice”). Each Stockholder Offer Notice shall include a description of the
proposed Acquisition and the principal financial and other material terms and
conditions of the proposed Acquisition.
 

--------------------------------------------------------------------------------



     1.4. Restrictions.
 
     1.4.1. The Company shall not enter into any agreement with any person or
entity that prohibits the Company from providing any notice required to be
provided under this Agreement.
 
     1.4.2. Until such time as the Company enters into a letter of intent,
definitive agreement or similar understanding or agreement with respect to an
Acquisition (provided all other terms of this Agreement are adhered to by the
Company), the Company shall not enter into any agreement with any person or
entity that prohibits the Company from engaging in discussions with HP regarding
any potential Acquisition.
 
     1.5. Subsequent Notice. If HP submits an HP Competing Offer to the Company
pursuant to Section 2.1, the Company will provide a new notice to HP (a
“Subsequent Acquisition Offer Notice”) in the event of each material change in
terms of any Acquisition Offer described in an Acquisition Offer Notice
(including 10% or greater change in price, as determined by the Board in good
faith).
 
2. Right of Offer.
 
     2.1. HP Competing Offer. HP shall have fifteen (15) business days following
receipt of any Acquisition Offer Notice, five (5) additional business days
following receipt of the first Subsequent Acquisition Offer Notice, and two (2)
additional business days following receipt of each additional Subsequent Offer
Notice (together, the “Competing Offer Period”) to respond with an offer with
respect to the transaction contemplated in the Acquisition Offer (the “HP
Competing Offer”). During the Competing Offer Period, the Company shall afford
HP such access to its records and personnel as may be reasonably requested by HP
to enable HP to conduct a customary due diligence investigation of the Company
in connection with the preparation of an HP Competing Offer.
 
     2.2. Board Review. Upon receipt of an HP Competing Offer, the Board shall
review the HP Competing Offer, if any, and each other Acquisition Offer, it
being understood that the Board, in its reasonable discretion consistent with
its fiduciary duties under law and with the advice of its investment advisors,
shall have the right to accept or reject the HP Competing Offer and any or all
other Acquisition Offers; provided, however, that in the event that the Board
determines to accept an Acquisition Offer other than the HP Competing Offer, the
Board shall have determined that such other Acquisition Offer is superior (its
terms and conditions taken as a whole) to the HP Competing Offer based upon the
exercise of the Board’s fiduciary duties and business judgment. In any such
case, the Company shall notify HP of the Board’s decision promptly thereafter.
 
     2.3. Restrictions.
 
     2.3.1. The Company shall not convene a meeting of the Board or solicit the
written consent of the Board to approve the terms of any Acquisition Offer
(other than an HP Competing Offer), until the expiration of the Competing Offer
Period.
 
     2.3.2. The Company shall not enter into any agreement that could restrict
the Company’s ability to enter into any agreement with HP with respect to an
Acquisition prior to the expiration of the Competing Offer Period.
 
     2.3.3. The Company shall not execute any agreement committing the Company
to any Acquisition with any party other than HP prior to the expiration of the
Competing Offer Period.
 
2
 

--------------------------------------------------------------------------------



     2.4. Negotiations with a Third Party. HP acknowledges and agrees that
regardless of whether HP exercises its Right of Offer under Section 2.1 or
submits an HP Competing Offer, the Company shall have the right to negotiate
with any and all third parties that make an Acquisition Offer. In such event,
the other provisions of this Agreement, including, but not limited to, Section 1
and this Section 2, shall be applicable. If the Company enters into a definitive
agreement with another party to complete an Acquisition, the Company shall
provide to HP written notification thereof.
 
3. Warrant. Concurrently with the execution of this Agreement, the Company is
issuing to HP a warrant to purchase the Company’s securities substantially in
the form of Exhibit A hereto.
 
4. Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware.
 
5. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and it supersedes, merges and renders void every other prior written
and/or oral understanding or agreement among or between the parties hereto.
 
6. Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed delivered when
 
     (a) delivered personally; or
 
     (b) one (1) business day after deposit with courier or overnight delivery,
addressed (i) if to HP, at Hewlett-Packard Company, 3000 Hanover Street, MS
1056, Palo Alto, California 94304, attn.: General Counsel, or such other address
as HP shall have furnished to the Company in writing, or (ii) if to the Company,
at Stratasys, Inc., 7665 Commerce Way, Eden Prairie, Minnesota 55344-2020,
attn.: Chief Executive Officer, with a copy to Snow Becker Krauss P.C., 605
Third Avenue, 25th Floor, New York, New York 10158-0125, Attn.: Eric Honick,
Esq., or at such other address as the Company shall have furnished to HP in
writing; or
 
     (c) sent by telecopier, with receipt confirmed prior to 5:00 p.m. local
time at the location of delivery, to the telecopier numbers set forth below,
provided that a copy thereof is sent to the intended recipient as provided in
Section 6(b) above. Any notice received by telecopier after 5:00 p.m. on any day
shall be deemed to have been received on the next business day.
 

If to HP:       650-857-4837 Attn: General Counsel   If to the Company:  
952-906-2266 Attn: Chief Executive Officer   With a copy to: 212-937-9572 Attn:
Eric Honick, Esq.


3
 

--------------------------------------------------------------------------------



7. Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.
 
8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
9. Term. This Agreement shall terminate upon the earlier to occur of:
 

      (a)      
the closing of an acquisition, following compliance with the terms of this
Agreement; or
  (b)
three (3) months following the termination or expiration of the Commercial
Agreement.

 
10. Other Agreements. HP acknowledges and agrees that the Company may enter into
one or more other protective rights agreements or similar agreements with third
parties having terms similar to the terms of this Agreement, provided that the
rights of such third parties under such other protective rights or similar
agreements are not superior to those of HP under this Agreement or in any way
impede the Company’s performance under this Agreement.
 
11. Specific Performance. The parties hereto agree that irreparable damage to HP
would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. HP,
without prejudice to any rights to judicial relief it may otherwise have, shall
be entitled to equitable relief, including injunction, in the event of any
breach of the provisions of this Agreement.
 
12. Definitions.
 
     “Acquisition” shall mean (i) the sale or other disposition of more than
fifty percent (50%) of the equity securities of the Company, (ii) the sale,
lease or other disposition of all or substantially all of the Company’s assets,
(iii) the Company’s merger into or consolidation with any other corporation or
other entity, or any other corporate reorganization, in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction, or (iv) any transaction or series of transactions
substantially similar to those listed in items (i) through (iii) hereof.
 
 
 
 
 
[Remainder of page intentionally left blank]
 
4
 

--------------------------------------------------------------------------------



PROTECTIVE RIGHTS AGREEMENT
 
Signature Page
 
     IN WITNESS WHEREOF, the parties hereto have executed this Protective Rights
Agreement as of the date first written above.
 

HEWLETT-PACKARD COMPANY     By: /s/ Chris Robell   Name:   Chris Robell   Title:
VP, Strategy and Corporate Development       STRATASYS, INC.   By: /s/ S. Scott
Crump   Name: S. Scott Crump   Title: Chief Executive Officer and President


5
 

--------------------------------------------------------------------------------



Exhibit A to
Protective Rights Agreement
 
Execution Copy
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
STRATASYS, INC.
 
WARRANT
 

 

Warrant No. A--1 (2010)       Dated: January 18, 2010

 
     Stratasys, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, Hewlett-Packard Company or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of Five
Hundred Thousand (500,000) shares of common stock, $0.01 par value per share
(the “Common Stock”), of the Company (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”) at an exercise price equal to $17.78 per
share (as adjusted from time to time as provided in Section 9, the “Exercise
Price”), at any time and from time to time from and after the date hereof and
through and including the earlier of (x) the date that is seven years from the
date of issuance hereof or (y) the date of the closing of a Fundamental
Transaction (as defined in Section 9(c) below) (the “Expiration Date”), and
subject to the following terms and conditions. This Warrant (this “Warrant”) is
issued pursuant to that certain Protective Rights Agreement, dated as of the
date hereof, by and between the Company and the Holder (the “Protective Rights
Agreement”).
 
     1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms used in this Warrant shall have the meanings ascribed to them
below.
 
     “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.
 

--------------------------------------------------------------------------------



     “Closing Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing sale price per share of the Common Stock for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board, the closing sale price per share of the Common
Stock for such date (or the nearest preceding date) so quoted; (c) if prices for
the Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent closing sale price per share of the Common
Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined in good faith by Board of Directors of the
Company.
 
     “Eligible Market” means any of the New York Stock Exchange, the Nasdaq
Stock Market or the OTC Bulletin Board (or any successor thereto).
 
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or any court or other federal, state, local or other governmental authority or
other entity of any kind.
 
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
      “Registrable Securities” means any Warrant Shares, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
     “Registration Statement” means a registration statement filed by the
Company under the Securities Act, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
     “SEC” means the Unites States Securities and Exchange Commission.
 
     “Securities Act” means the Securities Act of 1933, as amended.
 
     “Trading Day” means any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market.
 
     “Trading Market” means the Nasdaq Global Select Market or any other
Eligible Market on which the Common Stock is then listed or quoted.
 
     “Transfer Agent” means Continental Stock Transfer Company, or any other
transfer agent selected by the Company.
 
2
 

--------------------------------------------------------------------------------



     2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
     3. Registration of Transfers. The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Transfer Agent or to the Company at its address specified herein. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
     4. Exercise and Duration of Warrants.
 
          (a) This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date. At 5:00 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.
 
          (b) A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to
Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.
 
     5. Delivery of Warrant Shares.
 
          (a) Upon exercise of this Warrant, the Company shall promptly issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise. The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares as of the Exercise Date.
 
          (b) This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
3
 

--------------------------------------------------------------------------------



          (c) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
     6. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.
 
     7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
     8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.
 
4
 

--------------------------------------------------------------------------------



     9. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
          (a) Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
          (b) Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset other than cash (in each case,
“Distributed Property”), then in each such case the Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution shall be adjusted (effective on such
record date) to equal the product of such Exercise Price times a fraction of
which the denominator shall be the average of the Closing Prices for the five
Trading Days immediately prior to (but not including) such record date and of
which the numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of one outstanding share of Common
Stock, as determined by the Company's independent certified public accountants
that regularly examine the financial statements of the Company, which shall be
definitive, absent manifest error.
 
          (c) Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person in which the holders of the Company’s securities
entitled to vote are not the holders of a majority of the securities entitled to
vote in the successor company, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then at the closing of
such Fundamental Transaction the Holder shall have the right to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). The aggregate
Exercise Price for this Warrant will not be affected by any such Fundamental
Transaction, but the Company shall apportion such aggregate Exercise Price among
the Alternate Consideration in a reasonable manner reflecting the relative value
of any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
upon the closing of such Fundamental Transaction.
 
5
 

--------------------------------------------------------------------------------



          (d) Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number
of Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
 
          (e) Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company.
 
          (f) Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.
 
          (g) Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
6
 

--------------------------------------------------------------------------------



     10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, that the Holder may satisfy its
obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 

     
X = Y [(A-B)/A]
where:  
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.


          For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Protective Rights Agreement.
 
     11. Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), does not exceed 4.999% (the “Maximum Percentage”) of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
Each delivery of an Exercise Notice hereunder will constitute a representation
by the Holder that it has evaluated the limitation set forth in this paragraph
and determined that issuance of the full number of Warrant Shares requested in
such Exercise Notice is permitted under this paragraph. The Company’s obligation
to issue shares of Common Stock in excess of the limitation referred to in this
Section shall be suspended (and shall not terminate or expire notwithstanding
any contrary provisions hereof) until such time, if any, as such shares of
Common Stock may be issued in compliance with such limitation, but in no event
later than the Expiration Date. By written notice to the Company, the Holder may
waive the provisions of this Section or increase or decrease the Maximum
Percentage to any other percentage specified in such notice, but (i) any such
waiver or increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such waiver or increase or decrease will
apply only to the Holder and not to any other holder of Warrants.
 
7
 

--------------------------------------------------------------------------------



     12. Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
     13. Registration Rights.
 
          (a) If at any time prior to the expiration of the Registration Period
(as hereinafter defined in Section 13(d)(i)) the Company proposes to file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others under the Securities Act of any of its securities (other
than on Form S-4 or Form S-8 (or their equivalents at such time) relating to
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans) the Company shall promptly send to each Holder
written notice of the Company's intention to file a Registration Statement and
of such Holder's rights under this Section 13 and, if within fifteen (15) days
after receipt of such notice, such Holder shall so request in writing, the
Company shall include in such Registration Statement all or any part of the
Registrable Securities such Holder requests to be registered, subject to the
priorities set forth below in this Section 13(a). The obligations of the Company
under this Section 13(a) may be waived by Holders holding a majority of the
Registrable Securities. If an offering in connection with which a Holder is
entitled to registration under this Section 13(a) is an underwritten offering,
then each Holder whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed to by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering. If a registration pursuant to this Section 13(a) is to be an
underwritten public offering and the managing underwriter(s) advise the Company
in writing that, in their reasonable good faith opinion, marketing or other
factors dictate that a limitation on the number of shares of Common Stock that
may be included in the Registration Statement is necessary to facilitate and not
adversely affect the proposed offering, then the Company shall include in such
registration: (i) first, all securities the Company proposes to sell for its own
account, (ii) second, up to the full number of securities proposed to be
registered for the account of the holders of securities entitled to inclusion of
their securities in the Registration Statement by reason of demand registration
rights, and (iii) third, the securities requested to be registered by the
Holders and other holders of securities entitled to participate in the
registration, as of the date hereof, drawn from them pro rata based on the
number each has requested to be included in such registration.
 
          (b) The initial number of Registrable Securities included in any
Registration Statement and each increase in the number of Registrable Securities
included therein shall be allocated pro rata among the Holders based on the
number of Registrable Securities held by each Holder at the time the
Registration Statement covering such initial number of Registrable Securities or
increase thereof is declared effective by the SEC. In the event that a Holder
sells or otherwise transfers any of such Person's Registrable Securities, each
transferee shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any shares of Common Stock included in a Registration Statement and
which remain allocated to any Person which ceases to hold any Registrable
Securities shall be allocated to the remaining Holders, pro rata based on the
number of Registrable Securities then held by such Holders.
 
8
 

--------------------------------------------------------------------------------



          (c) Subject to Section 13(f) hereof, the Holders holding a majority of
the Registrable Securities shall have the right to select one legal counsel to
review and oversee any offering pursuant to this Section 13 (“Legal Counsel”),
which shall be reasonably acceptable to the Company.
 
          (d) Whenever a Holder has requested that any Registrable Securities be
registered pursuant to Section 13(a) the Company will use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
          (i) The Company shall keep such Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (A) the date as of which
the Holders may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144 promulgated
under the Securities Act (or successor thereto) or (B) the date on which the
Holders shall have sold all the Registrable Securities covered by such
Registration Statement (the “Registration Period”).
 
          (ii) The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the Prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
that are required to be filed pursuant to this Agreement (including pursuant to
this Section 13(d)(ii)) by reason of the Company filing a report on Form 10-K,
Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall file such amendments or supplements with the SEC on the same day
on which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.
 
          (iii) The Company shall (A) permit Legal Counsel to review and comment
upon a Registration Statement and all amendments and supplements to all
Registration Statements within a reasonable number of days prior to the their
filing with the SEC and (B) not file any document in a form to which Legal
Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which
approval shall not be unreasonably withheld or delayed. The Company shall
furnish to Legal Counsel, without charge, (A) any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to any
Registration Statement, (B) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits and (C) upon the effectiveness of any Registration
Statement, one copy of the Prospectus included in such Registration Statement
and all amendments and supplements thereto.
 
9
 

--------------------------------------------------------------------------------



          (iv) The Company shall furnish to each Holder whose Registrable
Securities are included in any Registration Statement, without charge, (A)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary Prospectus, (B) upon the effectiveness of any
Registration Statement, ten (10) copies of the Prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Holder may reasonably request) and (C) such other
documents, including copies of any preliminary or final Prospectus, as such
Holder may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Holder.
 
          (v) The Company shall use reasonable efforts to (A) register and
qualify the Registrable Securities covered by a Registration Statement under
such other securities or "blue sky" laws of such jurisdictions in the United
States as Legal Counsel or any Holder reasonably requests, (B) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (C) take such
other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (D)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 13(d)(v), (y) subject
itself to general taxation in any such jurisdiction, or (z) file a general
consent to service of process in any such jurisdiction. The Company shall
promptly notify Legal Counsel and each Holder who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or "blue sky" laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
 
          (vi) In the event Holders who hold a majority of the Registrable
Securities being offered in the offering select underwriters for the offering,
the Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering; provided, however, that the Company shall have the right to consent to
the selection of such underwriter, which consent shall not be unreasonably
withheld.
 
10
 

--------------------------------------------------------------------------------



          (vii) As promptly as practicable after becoming aware of such event,
the Company shall notify Legal Counsel and each Holder in writing of the
happening of any event as a result of which the Prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Holder (or such other number of copies as Legal Counsel or such
Holder may reasonably request). The Company shall also promptly notify Legal
Counsel and each Holder in writing (A) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel and each Holder by
facsimile on the same day of such effectiveness and by overnight mail), (B) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (C) of the Company's
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate.
 
           (viii) The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Holder who
holds Registrable Securities being sold (and, in the event of an underwritten
offering, the managing underwriters) of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
 
           (ix) At the request of any Holder, the Company shall furnish to such
Holder, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as a Holder may reasonably request
(A) if required by an underwriter, a letter, dated such date, from the Company's
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the underwriters, and (B) an opinion,
dated as of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriters and the Holders.
 
11
 

--------------------------------------------------------------------------------



           (x) The Company shall make available for inspection by (A) any
Holder, (B) Legal Counsel, (C) any underwriter participating in any disposition
pursuant to a Registration Statement, (D) one firm of accountants or other
agents retained by the Holders and (E) one firm of attorneys retained by such
underwriters (collectively, the "Inspectors") all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Holder, and cause the Company's officers, directors and employees to supply all
information that any Inspector may reasonably request; provided, however, that
each Inspector shall hold in strict confidence and shall not make any disclosure
(except to a Holder) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the Securities Act, (ii) the release of
such Records is ordered pursuant to a final, non-appealable subpoena or order
from a court or government body of competent jurisdiction, or (iii) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge. Each Holder agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential.
 
           (xi) The Company shall hold in confidence and not make any disclosure
of information concerning a Holder provided to the Company unless (A) disclosure
of such information is necessary to comply with federal or state securities
laws, (B) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (C) the release of such
information is ordered pursuant to a subpoena or other final, non-appealable
order from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement. The Company
agrees that it shall, upon learning that disclosure of such information
concerning a Holder is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to such Holder
and allow such Holder, at the Holder's expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, such information.
 
          (xii) The Company shall use its commercially reasonable efforts either
to (A) cause all the Registrable Securities covered by a Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(B) secure the inclusion for quotation on the over-the-counter market on the OTC
Bulletin Board for such Registrable Securities and, without limiting the
generality of the foregoing, to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (“FINRA”) as such with
respect to such Registrable Securities. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section
13(d)(xii).
 
12
 

--------------------------------------------------------------------------------



          (xiii) The Company shall cooperate with the Holders who hold
Registrable Securities being offered and, to the extent applicable, any managing
underwriter or underwriters, to facilitate the timely preparation and delivery
of certificates (not bearing any restrictive legend) representing the
Registrable Securities to be offered pursuant to a Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the managing underwriter or underwriters, if any, or, if there is no
managing underwriter or underwriters, the Holders may reasonably request and
registered in such names as the managing underwriter or underwriters, if any, or
the Holders may request.
 
          (xiv) The Company shall provide a Transfer Agent of all such
Registrable Securities not later than the effective date of such Registration
Statement.
 
          (xv) If requested by the managing underwriters or a Holder, the
Company shall (A) promptly incorporate in a Prospectus supplement or
post-effective amendment such information as the managing underwriters and the
Holders agree should be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being sold to such underwriters,
the purchase price being paid therefor by such underwriters and any other terms
of the underwritten (or best efforts underwritten) offering of the Registrable
Securities to be sold in such offering; (B) make all required filings of such
prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (C) supplement or make amendments to any Registration Statement
if requested by a Holder or any underwriter of such Registrable Securities.
 
          (xvi) The Company shall make generally available to its security
holders as soon as practical, but not later than 90 days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company's fiscal quarter next
following the effective date of the Registration Statement.
 
          (xvii) The Company shall otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.
 
          (xviii) Within two (2) Business Days after a Registration Statement
which covers applicable Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel for the Company to
deliver, to the Transfer Agent for such Registrable Securities (with copies to
the Holders whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC.
 
13
 

--------------------------------------------------------------------------------



          (xix) Notwithstanding anything to the contrary in Section 13(d)(vii),
at any time after the Registration Statement has been declared effective, the
Company may delay the disclosure of material, non-public information concerning
the Company the disclosure of which at the time is not, in the good faith
opinion of the Board of Directors of the Company and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a "Grace Period"); provided, that the Company shall promptly (A)
notify the Holders in writing of the existence of material, non-public
information giving rise to a Grace Period and the date on which the Grace Period
will begin, and (B) notify the Holders in writing of the date on which the Grace
Period ends; and, provided further, that during any consecutive 365 day period,
there shall be only three Grace Periods, each such Grace Period not to exceed 20
days each (an "Allowable Grace Period"). For purposes of determining the length
of a Grace Period above, the Grace Period shall begin on and include the date
the Holders receive the notice referred to in clause (A) above and shall end on
and include the date the Holders receive the notice referred to in clause (B)
above. Upon expiration of an Allowable Grace Period, the Company shall again be
bound by the first sentence of Section 13(d)(vii) with respect to the
information giving rise thereto.
 
          (e) The Holders shall have the following obligations with respect to
each Registration Statement:
 
          (i) At least seven (7) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Holder in
writing of the information the Company requires from each such Holder if such
Holder elects to have any of such Holder's Registrable Securities included in
such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this Warrant
with respect to the Registrable Securities of a particular Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.
 
          (ii) Each Holder by such Holder's acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Holder has notified the Company in writing of
such Holder's election to exclude all of such Holder's Registrable Securities
from such Registration Statement.
 
          (iii) In the event any Holder elects to participate in an underwritten
public offering pursuant to Section 13(a), each such Holder agrees to enter into
and perform such Holder's obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities.
 
          (iv) Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
13(d)(viii) or the first sentence of Section 13(d)(vii), such Holder will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Holder's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 13(d)(viii) or the first sentence of 13(d)(vii).
 
14
 

--------------------------------------------------------------------------------



          (v) No Holder may participate in any underwritten Registration
hereunder unless such Holder (A) agrees to sell such Holder's Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Holders entitled hereunder to approve such arrangements, (B) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (C) agrees to pay its pro rata share of all
underwriting discounts and commissions.
 
          (vi) Each Holder agrees not to take any action to cause such Holder to
become a registered broker dealer as defined under the 1934 Act or to effect any
change to such Holder's status that would preclude the Company from using Form
S-3 for the Registration Statement.
 
          (f) All reasonable expenses, other than expenses incurred pursuant to
Section 13(d)(x)(D) and (E) and underwriting discounts and commissions, incurred
in connection with registrations, filings or qualifications pursuant to this
Sections 13, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and reasonable fees and disbursements of Legal Counsel,
shall be paid by the Company.
 
 
15
 

--------------------------------------------------------------------------------


 
          (g) In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
          (i) To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Holder who holds such
Registrable Securities, the directors, officers, partners, employees, agents,
representatives of, and each Person, if any, who controls any Holder within the
meaning of the Securities Act or the Exchange Act, and any underwriter (as
defined in the Securities Act) for the Holders, and the directors and officers
of, and each Person, if any, who controls, any such underwriter within the
meaning of the Securities Act or the 1934 Act (each, an "Indemnified Person"),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys' fees, amounts paid in settlement or expenses, joint
or several, (collectively, "Claims") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto ("Indemnified
Damages"), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (A) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("Blue Sky Filing"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (B) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (C) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (D) any material violation of
this Agreement (the matters in the foregoing clauses (A) through (D) being,
collectively, "Violations"). The Company shall reimburse the Holders and each
such underwriter or controlling Person, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 13(g): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person or underwriter for such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
Prospectus was timely made available by the Company pursuant to Section
13(d)(iv); (B) with respect to any preliminary Prospectus, shall not inure to
the benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such Person) if the untrue statement or
omission of material fact contained in the preliminary Prospectus was corrected
in the Prospectus, as then amended or supplemented, if such prospectus was
timely made available by the Company pursuant to Section 13(d)(iv), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used it; (C) shall not be available to the
extent such Claim is based on a failure of the Holder to deliver or to cause to
be delivered the Prospectus made available by the Company, if such Prospectus
was timely made available by the Company pursuant to Section 13(d)(iv); and (D)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Holders pursuant to Section 13(j).
 
16
 

--------------------------------------------------------------------------------



          (ii) In connection with any Registration Statement in which a Holder
is participating, each such Holder agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 13(g)(i), the Company, each of its directors, each of
its officers who signs the Registration Statement, each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, an "Indemnified Party"), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in
connection with such Registration Statement; and, subject to Section 13(g)(iv),
such Holder will reimburse any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 13(g)(ii) and
the agreement with respect to contribution contained in Section 13(h) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Holder, which consent shall not be
unreasonably withheld; provided, further, however, that the Holder shall be
liable under this Section 13(g)(ii) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Holders pursuant to
Section 13(j). Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 13(g)(ii) with respect to
any preliminary Prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
preliminary Prospectus was corrected on a timely basis in the Prospectus and
such Prospectus was provided to Holders as required, as then amended or
supplemented.
 
          (iii) The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution, to the same extent as provided
above, with respect to information such persons so furnished in writing
expressly for inclusion in the Registration Statement.
 
17
 

--------------------------------------------------------------------------------



          (iv) Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 13(g) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 13(g),
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Company shall
pay reasonable fees for only one separate legal counsel for the Holders, and
such legal counsel shall be selected by the Holders holding a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its written
consent; provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the consent of the Indemnified Party or Indemnified Person, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 13(g), except to the extent that the indemnifying party
is prejudiced in its ability to defend such action.
 
          (v) The indemnification required by this Section 13(g) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.
 
          (vi) The indemnity agreements contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (B) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
          (h) To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 13(g) to the fullest extent permitted by law; provided, however,
that: (i) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.
 
18
 

--------------------------------------------------------------------------------



          (i) With a view to making available to the Holders the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Holders to sell securities
of the Company to the public without registration ("Rule 144"), the Company
agrees to:
 
     (i) make and keep public information available, as those terms are
understood and defined in Rule 144;
 
     (ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements until the Holders may sell all
Registrable Securities without restriction under Rule 144, and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
 
     (iii) furnish to each Holder so long as such Holder owns Registrable
Securities, promptly upon request, (A) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (B) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(C) such other information as may be reasonably requested to permit the Holders
to sell such securities pursuant to Rule 144 without registration.
 
          (j) The rights under this Agreement shall be automatically assignable
by the Holders to any transferee of all or any portion of Registrable Securities
if: (A) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (B) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee, and (ii) the securities with
respect to which such registration rights are being transferred or assigned; (C)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws; (D) at or before the time the Company
receives the written notice contemplated by clause (E) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.
 
     14. Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified as provided in this Section prior to 5:00 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified as provided in this Section on a day that is not a
Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices or
communications shall be as set forth in the Protective Rights Agreement.
 
19
 

--------------------------------------------------------------------------------



     15. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
 
     16. Miscellaneous.
 
          (a) Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder. This Warrant may not be
assigned by the Company except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
          (b) The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
          (c) All questions concerning the construction, validity, enforcement
and interpretation of this warrant shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.
 
          (d) The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
20
 

--------------------------------------------------------------------------------



          (e) In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
Signature Page Follows
 
21
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.
 

STRATASYS, INC.     By: Name:     Title:  


22
 

--------------------------------------------------------------------------------



FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: STRATASYS, INC.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Stratasys, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 

1.       The Warrant is currently exercisable to purchase a total of
______________ Warrant Shares.   2. The undersigned Holder hereby exercises its
right to purchase _________________ Warrant Shares pursuant to the Warrant.   3.
The Holder intends that payment of the Exercise Price shall be made as (check
one):

 


____      “Cash Exercise” under Section 10   ____      “Cashless Exercise” under
Section 10

 


4.       If the holder has elected a Cash Exercise, the holder shall pay the sum
of $____________ to the Company in accordance with the terms of the Warrant.  
5. Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.   6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 


Dated: ______________, _____       Name of Holder:  
(Print)
     
By:
     
Name:  
Title:
    (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)


--------------------------------------------------------------------------------



FORM OF ASSIGNMENT
 
     [To be completed and signed only upon transfer of Warrant]
 
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ________________________________ the right represented by the within
Warrant to purchase ____________ shares of Common Stock of Stratasys, Inc. to
which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Stratasys, Inc. with full power of
substitution in the premises.
 
 
 
Dated: ______________, _____
 

  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)     Address of Transferee          


In the presence of:
 
_________________________
 

--------------------------------------------------------------------------------